DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8-13, 15-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrison (US – 3,964,579).
As per claim 1, Harrison discloses Railway Brakes comprising:
an actuator assembly (12, 13, 13, Fig: 1); and
a brake member (2, Fig: 1) operably engaged with the actuator assembly (Fig: 1); wherein the brake member contacts a flat surface of a wheel of the steel wheeled 

As per claim 2, Harrison discloses a brake surface of the brake member: wherein the brake surface contacts an interior surface of a wheel flange of the wheel (Col: 3, Ln: 12-16, Fig: 1).

As per claim 4, Harrison discloses a slack adjuster operably engaged with the brake member (there is provided an automatic slack-adjuster, best illustrated in FIG. 2, 6, and 7, Col: 3, Ln: 20-29).

As per claim 5, Harrison discloses an exterior surface of the wheel (wheel 7 has surfaces in both side, Fig: 1):
wherein the exterior surface of the wheel is free of any physical contact with the braking system (Fig: 1).

As per claim 6, Harrison discloses a brake surface of the brake member:
wherein the brake surface is substantially orthogonal to a direction of travel of the wheel (2 is substantially orthogonal to wheel 7, therefore, orthogonal to a direction of travel of the wheel, Fig: 1).

As per claim 8, Harrison discloses wherein the brake member is a first brake member (2, Fig: 1); wherein the wheel is a first wheel (7, Fig: 1), the braking system further comprising:
a second brake member operably engaged with the actuator assembly; wherein the first brake member contacts the flat surface of the first wheel of the steel wheeled vehicle; and
wherein the second brake member contacts a flat surface of a second wheel of the steel wheeled vehicle (Harrison discloses “The brake construction illustrated comprises a main casing 1 shown here as of integral construction, therefore as per Fig: 1, there are two sets of brakes and opposite to each other, Col: 2, Ln: 35-38, Fig: 1).

As per claim 9, Harrison discloses wherein the braking system (2, Fig: 1) is positioned below a top of the wheel (Fig: 1).

As per claim 10, Harrison discloses wherein the steel wheeled vehicle is a bogie (The brake is readily adapted for mounting on stantardised bogies, Col: 3, Ln: 6-68, Fig: 1).

As per claim 11, Harrison discloses Railway Brakes comprising:
applying brake pressure (via actuator 12, 13, 14, Fig: 1), via a brake member (2, Fig: 1), to a flat surface of a wheel of the steel wheeled vehicle (friction member 2, the outer end of which are thus applied to the inner, braking surface of the wheel 7, Col: 3, Ln: 12-16, Fig: 1).
As per claim 12, Harrison discloses applying the brake pressure, via the brake member, to an interior surface of a wheel flange of the wheel (Fig: 1).

As per claim 13, Harrison discloses applying the brake pressure, via a flat surface of the brake member, to the flat surface of the wheel (Col: 3, Ln: 12-16, Fig: 1).

As per claim 15, Harrison discloses positioning a slack adjuster above a plane that is tangent to a bottommost point of an axle of the steel wheeled vehicle (there is provided an automatic slack-adjuster, best illustrated in FIG. 2, 6, and 7, Col: 3, Ln: 20-29).

As per claim 16, Harrison discloses setting, via the slack adjuster, an optimal distance between a brake surface of the brake member and an interior surface of a wheel flange of the wheel (there is provided an automatic slack-adjuster, best illustrated in FIG. 2, 6, and 7, Col: 3, Ln: 20-29).

As per claim 17, Harrison discloses applying the brake pressure, via the brake member, to the flat surface of the wheel in a substantially orthogonal direction relative to a direction of travel of the steel wheeled vehicle (2 is substantially orthogonal to wheel 7, therefore, orthogonal to a direction of travel of the wheel, Fig: 1).



As per claim 19, Harrison discloses wherein the brake member is a first brake member (2, Fig: 1);
wherein the wheel is a first wheel (7, Fig: 1);
the method further comprising:
applying the brake pressure, via the first brake member, to the flat surface of the first wheel (friction member 2, the outer end of which are thus applied to the inner, braking surface of the wheel 7, Col: 3, Ln: 12-16, Fig: 1); and
applying the brake pressure, via a second brake member, to a flat surface of a second wheel of the steel wheeled vehicle (Harrison discloses “The brake construction illustrated comprises a main casing 1 shown here as of integral construction, therefore as per Fig: 1, there are two sets of brakes and opposite to each other, Col: 2, Ln: 35-38, Fig: 1).

As per claim 20, Harrison discloses positioning the brake member (2, Fig: 1) below a top of the wheel (7, Fig: 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 7, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US – 3,964,579) as applied to claims 1 and 11 above, and further in view of Joseph (GB – 2183755 A).
As per claim 3, Harrison discloses all the structural elements of the claimed invention but fails to explicitly disclose an axle of the steel wheeled vehicle operably engaged with the wheel; and
a bottommost point of the axle defining a plane tangent to the bottommost point; wherein the actuator assembly is positioned above the plane.
Joseph discloses Friction Braking Apparatus for a Railway Vehicle comprising:
an axle of the steel wheeled (3, Fig: 1) vehicle operably engaged with the wheel (1, Fig: 1); and

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the railway brakes of the Harrison to make the axle of the steel wheeled vehicle operably engaged with the wheel and a bottommost point of the axle defining a plane tangent to the bottommost point; wherein the actuator assembly is positioned above the plane as taught by Joseph in order to provide the braking pressure of the wheels may be balance by providing two operated braking unit.

As per claim 7, Harrison discloses all the structural elements of the claimed invention but fails to explicitly disclose a frame assembly of the steel wheeled vehicle;
an end of the frame assembly; and
an axle of the steel wheeled vehicle operably engaged with the wheel; wherein the axle is positioned proximate the end of the frame assembly; and wherein the brake member contacts the flat surface of the wheel between the end of the frame assembly and the axle.
Joseph further discloses Friction Braking Apparatus for a Railway Vehicle comprising:
a frame assembly (2A, 2B, Fig: 1) of the steel wheeled vehicle (1, Fig: 1);
an end of the frame assembly (Fig: 1); and
an axle of the steel wheeled (3, Fig: 1) vehicle operably engaged with the wheel (Fig: 1);


As per claim 14, Harrison discloses all the structural elements of the claimed invention but fails to explicitly disclose positioning an actuator assembly above a plane that is tangent to a bottommost point of an axle of the steel wheeled vehicle.
Joseph discloses Friction Braking Apparatus for a Railway Vehicle comprising:
positioning an actuator assembly (5, 6, Fig: 1) above a plane that is tangent to a bottommost point of an axle (3, Fig: 1) of the steel wheeled vehicle (Fig: 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the railway brakes of the Harrison to make the actuator assembly above a plane that is tangent to a bottommost point of an axle of the steel wheeled vehicle as taught by Joseph in order to provide the braking pressure of the wheels may be balance by providing two operated braking unit.

As per claim 18, Harrison discloses all the structural elements of the claimed invention but fails to explicitly disclose applying the brake pressure, via the brake member, to the flat surface of the wheel between an end of a frame assembly of the steel wheeled vehicle and an axle proximate the end of the frame assembly.
Joseph further discloses Friction Braking Apparatus for a Railway Vehicle comprising:
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Richard Fontana (US – 2003/0209642 A1),
B: Anthony William Harrison (US – 3941220 A),
C: Egil Krister Ljung (GB – 2052653 A), and
D: Engelke Heiko (DE – 102012021382 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAN M AUNG/Examiner, Art Unit 3657          


/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657